Title: To John Adams from John Stockton, 24 May 1798
From: Stockton, John
To: Adams, John



To the President of the United States The Address of the Grand Jury of the County of New Castle, in the State of Delaware.Respectfully shewith
NewCastle May 24th 1798


That viewing the present crisis as pregnant, with events of the first Importance to the people of the United State; on which the very Existance of Goverment and the happiness of its Citizins depend.
With this awfull prospect in view, and considering this as an extraordinary occasion, calling aloud for a declaration of the Public Mind; we conceive it our indispensable duty, to communicate our Opinion.
The Instructions to our Commissioners at Paris and their communications have produced a very happy effect by convincing many, that every measure consistent with the Honor, welfare and Independance of the United States, has been pursued by the Goverment with a sincere desire of adjusting our differences with the French Republic.
This Important truth we never doubted, and sincerely lament that a want of full Information, and a misrepresentation of the views of Goverment, in regard to our foreign Relations; should have occasioned a difference of opinion Among the people in this part of the Union; and should have attached some of our fellow Citizens to European Politicks — we finally believe this to be a dangerous mistake, and that it is our duty and permanent Interest, carefully to restrain the noble Affections of the American Heart, ever prone to engage in the cause of Liberty, and reserve its Enthusiasm for a Zealous Support of our own Goverment.
Your late Communications we hope will cement the Public Councils and increase the energy of Goverment.
We believe the friends of Govermetal measures have and will, continue to increase; That all virtuous Citizens must soon See, what we have long Seen, that the Sacred Name of Liberty is profaned to disguise projects of Ambition and Conquest.
We beg leave to testify our entire Approbation of your conduct, and perfect Confidence in your administration, more especially in relation to the Republic of France; and declare, that we are determined to rally round the Constitution of our Country, and to support it to the utmost of our Power.

Jno. Stockton Foreman of the Grand Jury